          Case 5:18-cr-00353-FJS Document 52 Filed 11/13/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA

                                                    RESPONSE IN OPPOSITION TO
                                                    GOVERNMENT'S MOTION FOR
               V.                                   PROTECTIVE ORDER ON BEHALF OF
                                                    DAQUAN DOWDELL

                                                    Case No. 18-CR-353 (FJS)
DAQUAN DOWDELL, et al
             Defendant.



       The Defendant, DAQUAN DOWDELL, submits the following in opposition to the
government's motion for a Protective Order (Docket No. 41) in regard to its prospective
disclosure of discovery material.
       The government seeks a blanket Protective Order: prohibiting disclosure of "any"
discovery material to anyone other than defense counsel and employees, and the Defendant; and
permitting it to unilaterally designate material that may be "shown" to the Defendant but not
retained by him "while incarcerated." See proposed Order Regarding Disclosure Pursuant to Fed.
R. Crim. P. 16(0)(1), attached to Government's Motion. As set forth below, the proposed order
would deny the Defendant due process, the equal protection of the law and the effective
assistance of counsel, in violation of the Fifth and Sixth Amendments to the Constitution, and
should be denied.
       The basis for the issuance of a Protective Order is "good cause.” United States v. Bulger,
283 F.R.D. 46, 52 (D. Mass 2012); Fed. R. Crim. Proc. 16(d)(1). The burden is on the
government to establish that good cause exists. United States v. Smith, 985 F.Supp.2d 506, 522
(SDNY 2013). As the court in Bulger, supra, observed, good cause "requires a particularized
specific showing. See United States v. Wecht, 484 F.3d 194, 211 (3rd Cir.2007) (' "[b]road
allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not
          Case 5:18-cr-00353-FJS Document 52 Filed 11/13/18 Page 2 of 3



support a good cause showing" ') ( quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786
(3rd Cir.1994)); see also Anderson v. Cryovac, Inc., 805 F.2d at 7 ('finding of good cause must
be based on a particular factual demonstration of potential harm, not on conclusory statements')."
Bulger, 283 F.R.D. at 52 (emphasis added). Accordingly, "simply referring to broad swaths of
categories of material is not sufficient" to justify a blanket protective order, even in a case
involving "a racketeering conspiracy that includes predicate acts of murders." Bulger, 283 F.R.D.
at 58 (requiring the government to Bates number and identify documents it submits should be
subject to protection.)
       The government clearly fails to meet its burden. It not only does not identify specific
documents but fails to identify even the types or categories of material which should be the
subject of the order. Moreover, the government seeks a blanket grant of authority to unilaterally
determine which material the Defendant should be allowed to examine in any detail, clearly
usurping the Court's role in regulating discovery.
       Responding to the appropriateness of a Protective Order is impossible without the
government's indicating what material it seeks to protect. I note that based on my past
involvement in a similar prosecution in this district, however, much of the discovery likely
consists of material that is or has previously been available to the Defendant or is otherwise
public or non-confidential. For example, on information and belief, most, if not all, of the overt
acts in the indictment relate to offenses for which the individuals named in those acts were
previously prosecuted in New York State court; much of the discovery in past prosecutions has
related to those acts, and would therefore have been disclosed to the defendants in the state
prosecutions. Other discovery in past prosecutions has consisted of photographs or descriptions
in arrest reports of purported gang tattoos on various defendants; reports of sheriff's department
jail personnel referencing alleged admissions of gang membership by defendants; photographs of
public spaces with graffiti purportedly delineating gang territory; photographs (and now perhaps
social media postings) taken from defendants that allegedly depict individuals showing "gang
signs"; and transcripts of proceedings from the previous state court prosecutions. None of that
material is confidential or warrants a Protective Order.
       The Defendant additionally objects to the issuance of an order that allows the government
to unilaterally designate certain material and prohibit that material from being retained by an
incarcerated defendant. The Defendant is currently housed in the Cayuga County jail, about one
          Case 5:18-cr-00353-FJS Document 52 Filed 11/13/18 Page 3 of 3



hour round trip by car from counsel's office. In addition, while most jails pay lip service to the
notion that counsel can visit a pretrial detainee at any time, virtually all enforce time limits of
some kind; most of the jails where federal defendants are housed in this district require counsel
to leave the jail for one and one-half or two hour periods for breakfast, lunch, dinner and mid-
afternoon shift changes. The amount of time that can be spent with my client on any given day is
therefore extremely limited. The government's proposed order would thus require counsel to
devote literally weeks - likely months - of entire days devoted to nothing other than traveling to
remote jails and sitting across from my client while he reviewed the material. Such a devotion of
time would be impossible for me personally, and I suspect for all of the co-defendants' attorneys.


                                           CONCLUSION
       In sum, the government has not met its burden of establishing good cause for a Protective
Order. Moreover, the proposed provision restricting the Defendant's access to material,
particularly given his current housing situation, violates his rights to due process and the
effective assistance of counsel; and as the order would only apply to an incarcerated defendant,
to equal protection of the law.


Dated: November 13, 2018                       Respectfully submitted,


                                               Kenneth M. Moynihan
                                               Kenneth M. Moynihan
                                               Attorney for Defendant Daquan Dowdell
                                               Bar Roll No. 508472
                                               120 E. Washington Street, Suite 825
                                               Syracuse, New York 13202
